Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 VICTOR ARIZA,

        Plaintiff,

 vs.

 BOCONCEPT USA, INC., d/b/a
 BOCONCEPT, a foreign for-profit
 Corporation, and BOCONCEPT MIAMI,
 LLC, a Florida limited liability company,

        Defendants.
  ____________________________________/

                                           COMPLAINT

        Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendants BOCOCNEPT

 USA, INC., d/b/a BOCONCEPT, a foreign for-profit corporation, and BOCONCEPT MIAMI, LLC,

 a Florida limited liability company, and alleges as follows:

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

 Part 36. This also is an action for declaratory and injuncrtive relief, attorney’s fees, costs, and

 expenses for lawful discrimination in violation of the Rehabilitation Act of 1973, 29 U.S.C. §794,

 et seq. (“Rehab Act”).

        2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

 U.S.C. §1331, and the provisions of the ADA and the Rehab Act. Plaintiff seeks declaratory and

 injunctive relief pursuant to 28 U.S.C. §§2201 and 2202.

        3.      Venue is proper in this Court as all actions complained of herein and injuries and

 damages suffered occurred in the Southern District of Florida.
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 2 of 24




        4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

 and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

 (“ADAAA”), and is a qualified individual with a disability as defined by the Rehab Act. Indeed,

 Plaintiff is expressly authorized to bring this case under the Rehab Act, 29 U.S.C. §§794(a)(2) and

 794(b)(3)(A), and under Section 505-f of the Rehab Act which enforces Section 504 of the Rehab

 Act, 29 U.S.C. §§794 and 794a, incorporating the rights and remedies set forth in Title VI of the

 Civil Rights Act of 1964, 42 U.S.C. §2000d, et seq.

        5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

 from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

 significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

 in performing one or more major life activities, including, but not limited to, seeing, accurately

 visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

 class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

 at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h). Plaintiff is also an otherwise qualified

 individual with a disability who has been denied the benefits of a program or activity receiving

 federal financial assistance and is covered by the Rehab Act, 29 U.S.C. §794(a).

        6.      Because he is visually disabled, Plaintiff cannot use his computer without the

 assistance of appropriate and available screen reader software. Screen reader software translates

 the visual internet into an auditory equivalent. At a rapid pace, the software reads the content of a

 webpage to the user. “The screen reading software uses auditory cues to allow a visually impaired

 user to effectively use websites. For example, when using the visual internet, a seeing user learns

 that a link may be ‘clicked,’ which will bring her to another webpage, through visual cues, such

 as a change in the color of the text (often text is turned from black to blue). When the sighted user's



                                                   2
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 3 of 24




 cursor hovers over the link, it changes from an arrow symbol to a hand. The screen reading

 software uses auditory—rather than visual—cues to relay this same information. When a sight

 impaired individual reaches a link that may be ‘clicked on,’ the software reads the link to the user,

 and after reading the text of the link says the word ‘clickable.’…Through a series of auditory cues

 read aloud by the screen reader, the visually impaired user can navigate a website by listening and

 responding with her keyboard.” Andrews v. Blick Art Materials, LLC, 17-CV-767, 2017 WL

 6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

        7.      Defendant BOCONCPET USA, INC. is a foreign for-profit coproation authorized

 to do business, and doing business, in the State of Florida. Defendant BOCONCEPT MIAMI, LLC

 is a Florida limited liability company authorized to do business and doing business in Florida.

 Defendants own, operate and cotnrol a chain of furniture stores, inlcutgin one of the ones that

 Plaintiff intended to patronize in the near future at 800 Brickell Avenue, Suite #107, Miami,

 Florida. Defendants also own, lease, lease to, and/or operate a business that is the recipient of

 federal financial assistance. See Exhibit “A” attached.

        8.      Plaintiff’s visual disability limits him in the performance of major life activities,

 including sight, and he requires assistive technologies, auxiliary aids and services for effective

 communication, including communication in connection with his use of a computer.

        9.      Plaintiff frequently accesses the internet. Because he is significantly and

 permanently blind and visually disabled, in order to effectively communicate and comprehend

 information available on the internet and thereby access and comprehend websites, Plaintiff uses

 commercially available screen reader software to interface with the various websites.

        10.     At all times material hereto, Defendants were and still are organizations that own,

 operate, and/or control furniture stores under the brand name “BoConcept.” Each BoConcept store



                                                  3
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 4 of 24




 is open to the public. As the owners, operators, and/or controllers of these retail stores, Defendants

 are defined as places of “public accommodation" within meaning of Title III because Defendants

 are private entitites which control, own and/or operate “[A] bakery, grocery store, clothing store,

 hardware store, shopping center, or other sales or rental establishment,” per 42 U.S.C.

 §12181(7)(E) and 28 C.F.R. §36.104(2).

           11.   Because Defendants are stores open to the public, each of Defendant’s physical

 stores is a place of public accommodation subject to the requirements of Title III of the ADA and

 its implementing regulations, 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

           12.   Defendants control, maintain, operate, and/or are linked to an adjunct website,

 https://www.boconcept.com/en-us (hereinafter the “Website”).          One of the functions of the

 Website is to provide the public information on the locations of Defendants’ stores that sells

 Defendants’ merchandise nationwide and within the State of Florida. Defendants also sell to the

 public their merchandise through the Website, which acts as a point of sale for Defendants and

 their network of physical stores. In addition, Defendants’ website allows the public to pick-up

 (including curbside pickup) and return to the physical stores merchandise that was purchased

 online, and enables the public to secure interior design services online available from the physical

 stores.

           13.   The Website also services Defendants’ physical stores by providing information on

 their available merchandise, tips and advice, editorials, sales campaigns, events, and other

 information that Defendants are interested in communicating to their customers.

           14.   Because the Website allows the public the ability to secure information about the

 locations of Defendants’ physical stores, purchase merchandise also available for purchase in the

 physical stores, purchase floor models that may be available in the physical stores at reduced



                                                   4
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 5 of 24




 prices, arrange for physical store pickups and returns, serrcure internior design services online

 provided ffom and by the physical stores, he and sign up for an electronic emailer to receive online

 offers, benefits, exclusive invitations, and discounts for use online and in the physical stores, the

 Website is an extension of, gateway to, and necessary service, privilege, and advantage of

 Defendant’s physical stores. As a necessary service, privilege, and advantage provided by places

 of public accommodation as defined under the ADA, the Website is an extension of the goods,

 services, privileges, and advantages made available to the general public by Defendants at and

 through their brick-and-mortar locations and businesses.

        15.     Because the public can view and purchase Defendants’ merchandise that is also

 offered for sale in Defendants’ physical stores, thus acting as a point of sale for Defendants’

 merchandise sold in the physical stores, arrange for physical store delivery, pickups, and returns,

 ser4ure interio designe services online from the phsycials tores, and sign up for an electronic

 emailer to receive online offers, benefits, exclusive invitations, and discounts for use online and in

 the physical stores, the Website is an extension of, gateway to, and necessary service, privilege,

 and advantage of the physical stores, which are places of public accommodation under the ADA,

 42 U.S.C. §12181(7)(E). As such, the Website is a necessary service, privilege, and advantage of

 Defendants’ brick and mortar stores that must comply with all requirements of the ADA, must not

 discriminate against individuals with visual disabilities, and must not deny those individuals the

 same full and equal enjoyment of the goods, services, privileges, and advantages afforded to the

 non-visually disabled general public both online and in the physical stores.

        16.     At all times material hereto, Defendant was and still is an organization owning and

 operating and controlling the Website. Since the Website is open to the public through the internet

 and is connected to Defendants’ physical stores as a point of sale for the purchase of merchandise



                                                   5
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 6 of 24




 from Defendants and their physical stores, as well as a point of scheudoling of interior design and

 decorator services formthe physical stores, the Website is a necessary service, privilege, and

 advantage of Defendant’s brick-and-mortar stores that must comply with all requirements of the

 ADA, must not discriminate against individuals with visual disabilities, and must not deny those

 individuals the full and equal enjoyment of the goods, services, privileges, and advantages afforded

 the non-visually disabled public both online and in the physical stores. As such, Defendants have

 subjected themselves and their Website to the requirements of the ADA. In addition, as recipients

 and beneficiaries of federal financial assistance, Defendants have subjected themselves and all of

 their operations, programs, and activities, including the Website, to the requirements, prohibitions,

 and anti-discrimination provisions of the Rehab Act.

        17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

 patronize in the near future once the Website’s access barriers are removed or remedied,

 Defendant’s physical stores (including the store located at 800 Brickell Avenue, Suite 107, Miami,

 Florida), and to search for the brick and mortar stores, check store hours and merchandise pricing,

 purchase merchandise, schedule interior design and decorator sercies, and sign up for an electronic

 emailer to receive offers, benefits, exclusive invitations, and discounts for use at the Website or in

 Defendants’ physical stores.

        18.     The opportunity to shop and pre-shop Defendants’ merchandise offered for sale in

 the physical stores, return and have picked up at the physical stores merchandise purchased online,

 schedule aned secure online ine=terior design and decorator services available formthe physical

 stores, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and

 discounts for use in the physical stores from his home are important accommodations for Plaintiff

 because traveling outside of his home as a physically and visually disabled individual is often



                                                   6
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 7 of 24




 difficult, hazardous, frightening, frustrating and confusing experience. Defendants have not

 provided their business information in any alternative digital format that is accessible for use by

 blind and visually disabled individuals using screen reader software while using the internet.

        19.     Like many consumers, Plaintiff accesses numerous websites at a time to compare

 merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

 to compare features, discounts, promotions, and prices.

        20.     During the month of April 2021, Plaintiff attempted on a number of occasions to

 utilize the Website to browse through the merchandise and online offers to educate himself as to

 the merchandise, services, sales, discounts, and promotions being offered, and with the intent of

 making a purchase through the Website or at one of the Defendants’ stores.

        21.     Plaintiff utilizes screen reader software that allows individuals who are blind and

 visually disabled to communicate with websites. However, the Website contains access barriers

 that prevent free and full use by blind and visually disabled individuals using keyboards and

 available screen reader software. These barriers are pervasive and include, but are not limited to:

                a. Choose a product and the name, description and price were inaccessible;

                b. Social media links were mislabeled; and

                c. Home page button was mislabeled.

        22.     The Website also lacks prompting information and accommodations necessary to

 allow blind and visually disabled individuals who use screen reader software to locate and

 accurately fill out online forms to purchase Defendant’s merchandise from the Website.

        23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

 Website that would direct him to a webpage with contact information for disabled individuals who

 have questions or concerns about, or who are having difficulties communicating with, the Website.



                                                  7
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 8 of 24




 However, Plaintiff was unable to do so because no such link or notice, statement, or policy existed

 on the Website.

        24.     The fact that Plaintiff could not communicate with or within the Website left him

 feeling excluded, as he is unable to participate in the same online and in store shopping experience,

 with the same access to the merchandise, sales, discounts, and promotions, as provided at the

 Website and in the physical stores, as the non-visually disabled public.

        25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

 are removed or remedied, to patronize Defendants’ physical stores and to use the Website as an

 extension and necessary service, privilege, and advantage of the physical stores, but he is presently

 unable to fully do so as he is unable to effectively communicate with Defendants’ physical stores

 due to his severe visual disability and the Website’s access barriers. Thus, Plaintiff, and others

 who are blind and visually disabled, will suffer continuous and ongoing harm from Defendants’

 intentional acts, omissions, policies, and practices as set forth herein unless properly enjoined by

 this Court.

        26.     Because the Website clearly provides support and is connected to Defendants’ retail

 stores for its goods, services, operation, and use, and is a necessary service, privilege, advantage,

 and accommodation of Defendants’ brick-and-mortar stores for the purchase of Defendants’

 merchandise and the scheduling of Defendants’ services, the Website must comply with all

 requirements of the ADA, must not discriminate against individuals with disabilities, and must not

 deny those individuals the same full and equal enjoyment of the goods, services, privileges, and

 advantages as are afforded the non-visually disabled public both online and in the physical stores,

 which are places of public accommodation subject to the requirements of the ADA.




                                                  8
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 9 of 24




         27.     On information and belief, Defendants have not initiated a Web Accessibility

 Policy to ensure full and equal use of the Website by individuals with disabilities.

         28.     On information and belief, Defendants have not instituted a Web Accessibility

 Committee to ensure full and equal use of Website by individuals with disabilities.

         29.     On information and belief, Defendants have not designated an employee as a Web

 Accessibility Coordinator to ensure full and equal use of the Website by individuals with

 disabilities.

         30.     On information and belief, Defendants have not instituted a Web Accessibility User

 Accessibility Testing Group to ensure full and equal use of the Website by individuals with

 disabilities.

         31.     On information and belief, Defendants have not instituted a User Accessibility

 Testing Group to ensure full and equal use of the Website by individuals with disabilities.

         32.     On information and belief, Defendants have not instituted a Bug Fix Priority Policy.

         33.     On information and belief, Defendants have not instituted an Automated Web

 Accessibility Testing program.

         34.     Defendants have not created and instituted a Specialized Customer Assistance line

 or service or email contact mode for customer assistance for the blind and visually disabled.

         35.     Defendants have not created and instituted on the Website a page for individuals

 with disabilities, nor displayed a link and information hotline, nor created an information portal

 explaining when and how Defendants will have the Website, applications, and digital assets

 accessible to the visually disabled or blind community.

         36.     The Website does not meet the Web Content Accessibility Guidelines (“WCAG”)

 2.0 Level AA or higher versions of web accessibility.



                                                  9
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 10 of 24




         37.     Defendants have not disclosed to the public any intended audits, changes, or

  lawsuits to correct the inaccessibility of the Website to visually disabled individuals who want the

  safety and privacy of purchasing Defendants’ merchandise and securing Defendants’ sercies

  offered on the Website online from their homes.

         38.     Thus, Defendants have not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, accommodations, programs, and activities provided by and

  through the Website in contravention of the ADA and the Rehab Act.

         39.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with visual disabilities such as Plaintiff. Likewsie, under the Rehab Act,

  public accommodations and companies that receive federal financial assistance must not

  discriminate against disabled persons and are required to make the facilities, programs, or activites

  they operate fully and readily accessible to persons with disabilities.

         40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping websites such as the Website. In addition, Congress

  enacted the Rehab Act to enforce the policy of the United States that all programs, projects and

  activities receiving federal assistance " ... be carried out in a manner consistent with the principles

  of ... inclusion, integration and full participation of the individuals [with disabilities]." 29 U.S.C.

  §701(c)(3).

         41.     Defendants are, and at all relevant times have been, aware of the barriers to effective

  communication within the Website which prevent individuals with visual disabilities from the

  means to comprehend information presented therein.



                                                    10
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 11 of 24




          42.     Defendants are, and at all relevant times have been, aware of the need to provide

  full access to all visitors to the Website.

          43.     The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with visual disabilities such as Plaintiff.

          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendants’ unlawful and discriminatory practices

  in connection with its website access and operation.

          45.     Notice to Defendant is not required because of Defendants’ failure to cure the

  violations.

          46.     Enforcement of Plaintiff’s rights under the ADA and the Rehab Act is right and just

  pursuant to 28 U.S.C. §§2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

  has agreed to pay them a reasonable fee for their services.

                              COUNT I – VIOLATION OF THE ADA

          48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates physical stores and the connected Website, as defined

  within §12181(7)(E) and is subject to the ADA.

          50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to locate and learn about Defendants’

  physical stores, acts as a point of sale for Defendants’ physical stores by allowing users to purchase

  merchandise that is also available for purchase in the physical stores, allows users to schedule in-



                                                    11
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 12 of 24




  store and curbside pickups and from store deliveries, allows users to schedule interior design and

  decorator services available from the physicals stores, and allows users to sign up for an electronic

  emailer to receive online offers, benefits, exclusive invitations, and discounts for use both online

  and in the physical stores. The Website thus is an extension of, gateway to, and necessary service,

  privilege, and advantage of Defendants’ physical stores that Plaintiff intended to patronize.

  Further, the Website also serves to augment Defendants’ physical stores by providing the public

  information on the location of the stores and by educating the public as to Defendant’s available

  products and services sold and offered through the Website and in the physical stores. The

  Website thus is necessary for Plaintiff to fully enjoy and have access to all of the goods, services,

  privileges, and advantages being offered by Defendants both online and in their physical stores.

         51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

  discrimination includes, among other things, “a failure to take such steps as may be necessary to

  ensure that no individual with a disability is excluded, denied services, segregated or otherwise



                                                   12
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 13 of 24




  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         54.     Defendants’ Website must comply with the ADA, but it does not as specifically

  alleged hereinabove and below.

         55.     Because of the inaccessibility of the Website, individuals with visual disabilities

  are denied full and equal enjoyment of the information and services that Defendants have made

  available to the public on its Website and in its physical stores in violation of 42 U.S.C. §12101,

  et seq., and as prohibited by 42 U.S.C. §12182, et seq.

         56.     The Website was subsequently visited by Plaintiff’s expert in April 2021, and the

  expert determination was that the same access barriers that Plaintiff had initially encountered, as

  well as numerous additional access barriers, existed. Despite being a defendant in at least one

  prior ADA accessibility lawsuit, which likely resulted in a confidential settlement that obligated

  Defendants to remediate the Website, Defendants have made insufficient material changes or

  improvements to the Website to enable its full use, enjoyment, and accessibility for blind and

  visually disabled persons such as Plaintiff. Defendants also have not disclosed to the public any

  intended audits, changes, or lawsuits to correct the inaccessibility of the Website to visually

  disabled individuals, nor have they posted on the Website a conspicuous and effective

  “accessibility” notice, statement, or policy to provide blind and visually disabled persons such as

  Plaintiff with a viable alternative means to access and navigate the Website. Defendants thus have

  failed to make reasonable modifications in its policies, practices, or procedures when such

  modifications are necessary to afford goods, services, facilities, privileges, advantages, or



                                                  13
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 14 of 24




  accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a

  viable and effective “accessibility” notice, policy, or statement and the numerous access barriers

  as set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached hereto as Composite

  Exhibit “B” and the contents of which are incorporated herein by reference, continue to render the

  Website not fully accessible to users who are blind and visually disabled, including Plaintiff.

          57.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.

          58.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Website’s accessibility information and

  accessibility facts.

          59.     There are readily available, well established guidelines on the internet for making

  websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines

  include, but are not limited to, adding alt-text to graphics and ensuring that all functions can be

  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendants’ business nor would it result in an

  undue burden to Defendants.

          60.     Defendants have violated the ADA – and continue to violate the ADA – by denying

  access to the Website, and hence its connected physical stores, by individuals such as Plaintiff with

  visual disabilities who require the assistance of interface with screen reader software to

  comprehend and access internet websites. These violations within the Website are ongoing.

          61.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.



                                                   14
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 15 of 24




         62.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

         63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         65.     As alleged hereinabove, the Website has not been designed to interface with the

  widely and readily available technologies that can be used to ensure effective communication, and

  thus violates the ADA.

         66.     As a direct and proximate result of Defendants’ failure to provide an ADA

  compliant Website that is a necessary service, privilege, and advantage of, and point of sale for,

  Defendants’ brick-and-mortar stores, Plaintiff has suffered an injury in fact by being denied full

  access to and enjoyment of Defendants’ physical stores.

         67.     Because of the inadequate development and administration of the Website, Plaintiff

  is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

  ongoing disability discrimination.



                                                   15
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 16 of 24




            68.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief; including an order to:

            a) Require Defendants to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a functional statement as to

  Defendants’ policy to ensure persons with visual disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations offered in Defendants’ physical

  stores through the Website.

            b) Require Defendants to take the necessary steps to make the Website readily accessible

  to and usable by blind and visually disabled users, and during that time period prior to the

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Website until such time that the requisite

  modifications are made, and

            c) Require Defendants to provide the appropriate auxiliary aids such that individuals with

  visual disabilities will be able to effectively communicate with the Website for purposes of

  viewing and locating Defendants’ physical stores and becoming informed of and purchasing

  Defendants’ merchandise and services online, and during that time period prior to the Website’s

  being designed to permit individuals with visual disabilities to effectively communicate, to provide

  an alternative method for individuals with visual disabilities to effectively communicate for such

  goods and services made available to the general public through the Website and the physical

  stores.

            69.    Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel




                                                    16
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 17 of 24




  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendants

  for the following relief:

         A. A declaration that the Website is in violation of the ADA;

         B. An Order requiring Defendants, by a date certain, to update the Website, and continue

              to monitor and update the Website on an ongoing basis, to remove barriers in order that

              individuals with visual disabilities can access, and continue to access, the Website and

              effectively communicate with the Website to the full extent required by Title III of the

              ADA;

         C. An Order requiring Defendants, by a date certain, to clearly display the universal

              disabled logo within the Website, wherein the logo 1 would lead to a page which would

              state Defendants’ accessibility information, facts, policies, and accommodations. Such

              a clear display of the disabled logo is to ensure that individuals who are disabled are

              aware of the availability of the accessible features of the Website;

         D. An Order requiring Defendants, by a date certain, to provide ongoing support for web

              accessibility by implementing a website accessibility coordinator, a website application

              accessibility policy, and providing for website accessibility feedback to ensure

              compliance thereto;




  1
                       or similar.

                                                   17
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 18 of 24




        E. An Order directing Defendants, by a date certain, to evaluate their policies, practices

           and procedures toward persons with disabilities, for such reasonable time to allow

           Defendants to undertake and complete corrective procedures to the Website;

        F. An Order directing Defendants, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendants’ Website to be fully accessible to the visually disabled;

        H. An Order directing Defendants, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, the Website on how to conform

           all web content and services with ADA accessibility requirements and applicable

           accessibility guidelines;

        I. An Order directing Defendants, by a date certain and at least once every three months

           thereafter, to conduct automated accessibility tests of the Website to identify any

           instances where the Website is no longer in conformance with the accessibility

           requirements of the ADA and any applicable accessibility guidelines, and further

           directing Defendants to send a copy of the twelve (12) quarterly reports to Plaintiff’s

           counsel for review;

        J. An Order directing Defendants, by a date certain, to make publicly available and

           directly link from the Website homepage, a statement of Defendants’ Accessibility

           Policy to ensure the persons with disabilities have full and equal enjoyment of the




                                                18
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 19 of 24




                  Website and shall accompany the public policy statement with an accessible means of

                  submitting accessibility questions and problems;

            K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

            L. Such other and further relief as the Court deems just and equitable.

                     COUNT II – VIOLATION OF THE REHABILITATION ACT

            70.      Plaintiff re-alleges paragraphs 1 through 47 and 56 through 59 as if set forth fully

  herein.

            71.      As more specifically set forth above, Defendants have violated the Rehab Act by

  failing to interface their Website with screen reader software utilized by visually disabled

  individuals. Thus, Defendants have violated the Rehab Act, either directly or through contractual,

  licensing, or other arrangements, with respect to Plaintiff and other similarly situated blind and

  visually disabled individuals solely by reason of their disability:

            a)       By excluding Plaintiff from participation in, denying him the benefits of, and

  subjecting him to, discrimination under any program or activity receiving federal financial

  assistance, Defendants have violated the Rehab Act;

            b)       Congress enacted the Rehab Act to enforce the policy of the United States that all

  programs, projects, and activities receiving federal assistance "be carried out in a manner

  consistent with the principles of ... inclusion, integration and full participation of the individuals

  [with disabilities]." 29 U.S.C. §701(c)(3);

            c)       Defendants are recipients of federal financial assistance bringing them under the

  Rehab Act, which prohibits discrimination against qualified or otherwise qualified individuals in

  all of the recipient's "programs or activities";




                                                      19
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 20 of 24




          d)      Section 504 of the Rehab Act prohibits recipients of federal funding from

  discriminating against disabled persons and requires that all facilities, programs, or activities

  operated by the federally funded entity be readily accessible to persons with disabilities;

          e)      The Rehab Act defines "program or activity" as all of the operations of the entire

  corporation, partnership, or other private organization, or sole proprietorship as a whole that

  receive and distributes federal financial assistance. Defendants' Website with its content is a

  "program or activity" within the meaning of the Rehab Act, 29 U.S.C. §794(b)(3)(A);

          f)      Plaintiff was denied access to the Website solely by reason of his disability. This

  denial of access to Defendants' "program or activity" subjected Plaintiff to discrimination,

  excluded Plaintiff from participation in the program or activity, and denied Plaintiff the benefits

  of the Website, a service available to those persons who are not blind and visually disabled. As of

  this filing, the Website remains inaccessible to qualified or otherwise qualified persons with visual

  disabilities such as Plaintiff;

          g)      The international website standards organization, WC3, has published widely

  accepted guidelines (WCAG 2.0 AA and WCAG 2.1) for making digital content accessible to

  individuals with disabilities.    These guidelines have been endorsed by the United States

  Department of Justice and by the Federal courts and the United States Access Board as being

  applicable to websites; and,

          h)      Defendant has engaged in unlawful practices in violation of Section 504 of the

  Rehab Act, 29 U.S.C. §794, in the maintenance of the Website. These practices include, but are

  not limited to, denying Plaintiff, an individual with a visual disability who, with or without

  reasonable modifications to the rules, policies, or practices, the removal of communication




                                                   20
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 21 of 24




  barriers, or the provision of auxiliary aids and services, meets the essential eligibility requirements

  for the receipt of services to participate in programs or activities provided by Defendants.

          72.     Defendants have acted with deliberate indifference to the applicable provisions of

  the Rehab Act as to the unlawful practices described herein because Defendants are, and have

  been, fully aware of the inaccessible features of the Website and has failed to remediate the

  Website to make it equally accessible to persons with visual disabilities, including Plaintiff.

  Defendants knew that harm to a federally protected right was substantially likely yet to occur, yet

  they failed to act on that likelihood when they failed to remediate the Website. Defendants knew

  this and, on information and belief, a person with authority with Defendants to order the

  remediation of the Website made a deliberate choice not to remediate it and to continue to offer

  the inaccessible Website to their customers and potential customers knowing that the Website was,

  and continues to be, inaccessible to the blind and visually disabled.

          73.     Plaintiff would like to be a customer at Defendants' brick and mortar stores but

  before he goes to any of the stores, he would like to determine what is available for his purchasing,

  what services are being offerd, what promotions are being offered, and what new items are

  currently available in the stores. In that regard, Plaintiff continues to attempt to utilize the Website

  and plans to continue to utilize the Website on a regular basis to make selections for purchasing

  Defendant’s merchandise online or in the physical stores.

          74.     Plaintiff is continuously aware of the violations at Defendants' Website and is aware

  that it would be a futile gesture to attempt to utilize the Website as long as those violations and

  access barriers alleged herein continue to exist, unless he is willing to suffer additional

  discrimination.




                                                    21
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 22 of 24




         75.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as a direct

  result of the discriminatory conditions present at the Website. By continuing to operate the

  Website with discriminatory conditions, Defendants contribute to Plaintiff's sense of isolation and

  segregation and deprives Plaintiff the full and equal enjoyment of the benefits of the programs and

  activities available to the general public. By encountering the discriminatory conditions at the

  Website and knowing that it would be a futile gesture to attempt to utilize the Website unless he

  is willing to endure additional discrimination, Plaintiff is deprived of the meaningful choice of

  freely visiting and utilizing the same stores or the Website readily available to the general public

  and is deterred and discouraged from doing so. By maintaining the Website with access barriers

  and Rehab Act violations, Defendants deprive Plaintiff the same equal access and participation in

  and benefits of its programs and activities as the non-visually disabled public.

         76.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of Defendants' present and ongoing discrimination until the Defendants are compelled to comply

  with the requirements of the Rehab Act.

         77.     Plaintiff has a realistic, credible, existing, and continuing theat of discrimination

  from Defendants' noncompliance with the Rehab Act as to the Website as described hereinabove.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the Rehab Act by Defendants. Plaintiff desires to access the Website to avail himself

  of the benefits thereon and/or to assure himself that the Website is in compliance with the Rehab

  Act so he and other similarly situated visually disabled persons will have full and equal enjoyment

  of the Website without fear of discrimination.




                                                    22
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 23 of 24




          78.     Plaintiff, as well as others who are blind and visually disabled seeking to access the

  Website, will continue to suffer such discrimination, injury, and damage without the immediate

  relief provided by the Rehab Act as requested herein.

          79.     Plaintiff is without adequate remedy at law and is suffering irreparable harm based

  on the facts alleged hereinabove.

          80.     Plaintiff has retained the undersigned counsel to represent him and is entitled to

  recover his attorney's fees, costs, and litigation expenses from Defendants pursuant to the Rehab

  Act.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendants

  for the following relief:

          A. A declaration that determines that Defendants' Website at the commencement of the

  subject lawsuit was in violation of the Rehabilitation Act;

          B. A declaration that Defendants' Website continues to be in violation of the Rehabilitation

  Act;

          C. A dclaration that Defendants have violated the Rehabilitation Act by failing to monitor

  and maintain its Website to ensure that it is readily accessible to and usable by persons with visual

  disabilities;

          D. Issuance of an Order directing Defendants, by a date certain, to alter its Website to

  make it accessible to, and useable by, individuals with visual disabilities to the full extent required

  by the Rehabilitation Act;

          E. Issuance of an Order directing Defendants to evaluate and neutralize its policies and

  procedures towards persons with disabilities for such reasonable time so as to allow Defendants to

  undertake and complete corrective and remedial procedures;



                                                    23
Case 1:21-cv-21947-JLK Document 1 Entered on FLSD Docket 05/25/2021 Page 24 of 24




         F. Issuance of an Order directing Defendants to continually update and maintain its

  Website to ensure that it remains fully accessible to and usable by visually disabled individuals;

         G.    Award Plaintiff any and all compensatory damages for Defendants’ deliberate

  indifference to his rights under the Rehabilitation Act;

         H. Award Plaintiff his attorney's fees, costs, and litigation expenses pursuant to the

  Rehabilitation Act; and

         I. Award such other relief as the Court deems just and proper and is allowable under the

  Rehabilitation Act.

         DATED: May 25, 2021


  RODERICK V. HANNAH, ESQ., P.A.                        LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                 DURAN, P.A.
  4800 N. Hiatus Rd                                     Co-Counsel for Plaintiff
  Sunrise, FL, 33351                                    4640 N.W. 7th Street
  T. 954/362-3800                                       Miami, FL 33126-2309
  954/362-3779 (Facsimile)                              T. 305/266-9780
  Email: rhannah@rhannahlaw.com                         305/269-8311 (Facsimile)
                                                        Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                        By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                    PELAYO M. DURAN
        Fla. Bar No. 435384                                   Fla. Bar No. 0146595




                                                   24
